DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1 and 4-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20160156810 to Nakamura, in view of JP 2008087186 to Hatakeyama.
Regarding Claim 1, Nakamura discloses an image forming control apparatus (Figs. 1-5, image forming apparatus 10; ¶¶ [0056]-[0062]), comprising: a first detector that detects an image for detection formed on a recording medium (Figs. 1-5, line sensor 130 for image comprising marks T0 to T3 and patches P1 to P4; ¶¶ [0061]-[0067]); a second detector that detects the image for detection formed on the recording medium on a further downstream side than the first detector in a conveyance direction of the recording medium (Figs. 1-5, spectral colorimeter 131 for image comprising marks T0 to T3 and patches P1 to P4; ¶¶ [0061]-[0067]); and a hardware processor that controls an image forming apparatus (Figs. 1-5, control unit 100 with printing control unit 103 and state management unit 101; ¶¶ [0070]-[0080]); such that the image forming apparatus starts a preparation operation of image forming processing after detection in the first detector (Figs. 1-5, line sensor 130 results used for image processing/calibration; ¶¶ [0075]-[0080], [0087]-[0089]); and forms an image for printing on the recording medium based on detection in the second detector (Figs. 1-5, spectral colorimeter 131 results used for image processing/calibration; ¶¶ [0075]-[0080], [0087]-[0089]).
However, although Nakamura discloses printing after detection by the colorimeter (s207 YES), Nakamura does not explicitly disclose forming an image for printing on the recording medium based on detection timing in the second detector. Hatakeyama discloses forming an image for printing on the recording medium based on detection timing in the second detector (Figs. 4-6, printing start position A based on detection sensor 3b; ¶¶ [0026]-[0036]). It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the application to modify the invention of Nakamura by providing forming an image for printing on the recording medium based on detection timing in the second detector as in Hatakeyama in order to avoid outputting useless plain white paper.
Regarding Claim 4, Nakamura discloses the second detector has higher detection accuracy to detect the image for detection than the first detector (Figs. 1-5, spectral colorimeter 131 vs. line sensor 130; ¶¶ [0061]-[0067]).
Regarding Claim 5, Nakamura discloses the first detector has a larger detection range where the image for detection is detectable than the second detector (Figs. 1-5, line sensor 130 with longer length than width of transfer paper; ¶¶ [0061]-[0067]).
Regarding Claim 6, Nakamura discloses the first and the second detectors detect the same image for detection (Figs. 1-5, line sensor 130 and spectral colorimeter 131 for image comprising marks T0 to T3 and patches P1 to P4; ¶¶ [0061]-[0067]).
Regarding Claim 7, Hatakeyama discloses a mover that moves the first detector and the second detector in conjunction with each other (Figs. 7-9, detection unit moving mechanism 60; ¶¶ [0039]-[0041]) and Nakamura discloses movement in a conveyance orthogonal direction which is orthogonal to the conveyance direction (Fig. 15, moving unit 132; ¶¶ [0171]-[0173]).
Regarding Claim 8, Nakamura discloses a speed changer that changes a conveyance speed for conveying the recording medium so that a conveyance time for conveying the recording medium from the first detector to the second detector becomes longer than a completion time for completing the preparation operation of the image forming processing (Figs. 1-5, colorimetry object conveying roller 117 between line sensor 130 and spectral colorimeter 131; ¶¶ [0063], [0073], [0088], [0119], [0214]).
Regarding Claim 9, Nakamura discloses when the conveyance time is shorter than the completion time, the speed changer decreases the conveyance speed to be slower than the conveyance speed in a case where the conveyance time is longer than the completion time (Figs. 1-5, colorimetry object conveying roller 117 between line sensor 130 and spectral colorimeter 131; ¶¶ [0063], [0073], [0088], [0119], [0214]).
Regarding Claim 10, Nakamura discloses the speed changer stops conveying the recording medium when the conveyance time is shorter than the completion time (Figs. 1-5, colorimetry object conveying roller 117 between line sensor 130 and spectral colorimeter 131; ¶¶ [0063], [0073], [0088], [0119], [0197], [0214]).
Regarding Claim 11, Nakamura discloses a speed changer that changes a conveyance speed for conveying the recording medium before or after detection in at least one of the first or the second detector (Figs. 1-5, colorimetry object conveying roller 117 between line sensor 130 and spectral colorimeter 131; ¶¶ [0063], [0073], [0088], [0119], [0214]).
Regarding Claim 12, Nakamura discloses the speed changer decreases, after the detection in the first detector, the conveyance speed to be slower than a predetermined conveyance speed before the detection in the first detector (Figs. 1-5, colorimetry object conveying roller 117 between line sensor 130 and spectral colorimeter 131; ¶¶ [0063], [0073], [0088], [0119], [0214]).
Regarding Claim 13, Nakamura discloses the speed changer increases, until the detection of the first detector, the conveyance speed to be faster than a predetermined conveyance speed after the detection in the first detector (Figs. 1-5, normal speed before line sensor 130 with colorimetry object conveying roller 117 slowing speed before spectral colorimeter 131; ¶¶ [0063], [0073], [0088], [0119], [0214]).
Regarding Claim 14, Nakamura discloses the speed changer restores the conveyance speed to the predetermined conveyance speed after the detection in the first detector and before the detection in the second detector (Figs. 1-5, normal speed before line sensor 130 and spectral colorimeter 131; ¶¶ [0063], [0073], [0088], [0119], [0214]).
Regarding Claim 15, Nakamura discloses the image forming control apparatus according to claim 1; and an image former that forms an image for printing on a recording medium based on a control of the image forming control apparatus (Figs. 1-5, image forming apparatus 10 with image forming unit 110; ¶¶ [0056]-[0068]).

Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Nakamura in view of Hatakeyama.as applied to claim 1, and further in view of US 20150309461 to Yabe.
Regarding Claim 2, Nakamura in view of Hatakeyama discloses image forming control apparatus according to claim 1. However, although Nakamura discloses the state management unit 101 cancels the printing (Step s209) (Figs. 5 and 12, patch quality indicator indicating margin of error/abnormal chromaticity print cancellation; ¶¶ [0076], [0107]-[0108], [0146]-[0147]), Nakamura in view of Hatakeyama does not explicitly disclose when the second detector does not detect the image for detection within a predetermined time after the first detector detects the image for detection, the hardware processor controls the image forming apparatus such that the image forming apparatus stops forming processing of the image for printing. Yabe discloses when the second detector does not detect the image for detection within a predetermined time after the first detector detects the image for detection, the hardware processor controls the image forming apparatus such that the image forming apparatus stops forming processing of the image for printing (Figs. 1-3, main control section 15 suspending printing according to black mark sensor 72 detection error; ¶¶ [0007]-[0008], [0061]-[0083]). It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the application to modify the invention of Nakamura in view of Hatakeyama by providing when the second detector does not detect the image for detection within a predetermined time after the first detector detects the image for detection, the hardware processor controls the image forming apparatus such that the image forming apparatus stops forming processing of the image for printing as in Yabe in order to prevent paper waste when there is a conveyance error.
Regarding Claim 3, Nakamura in view of Hatakeyama discloses image forming control apparatus according to claim 1. However, although Nakamura discloses the state management unit 101 cancels the printing (Step s209) (Figs. 5 and 12, patch quality indicator indicating margin of error/abnormal chromaticity print cancellation; ¶¶ [0076], [0107]-[0108], [0146]-[0147]), Nakamura in view of Hatakeyama does not explicitly disclose when the first detector does not detect the image for detection, and the second detector detects the image for detection, the hardware processor controls the image forming apparatus such that the image forming apparatus stops forming processing of the image for printing. Yabe discloses when the first detector does not detect the image for detection, and the second detector detects the image for detection, the hardware processor controls the image forming apparatus such that the image forming apparatus stops forming processing of the image for printing (Figs. 1-3, main control section 15 suspending printing according to black mark sensor 72 detection error; ¶¶ [0007]-[0008], [0061]-[0083]). It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the application to modify the invention of Nakamura in view of Hatakeyama by providing when the first detector does not detect the image for detection, and the second detector detects the image for detection, the hardware processor controls the image forming apparatus such that the image forming apparatus stops forming processing of the image for printing as in Yabe in order to prevent paper waste when there is a conveyance error.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J BOLDUC whose telephone number is (571)270-1602. The examiner can normally be reached M-F, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay, Jr. can be reached on (571) 272-1672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID J BOLDUC/Primary Examiner, Art Unit 2852